Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 3/4/2021.

Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 18 recites the limitation “the trained plurality of images of documents" (lines 2-3).  There is insufficient antecedent basis for this limitation in the claim. The term “trained plurality of images of documents” does not refer to any prior limitations in the claim and it is unclear what the terms “trained plurality of images of documents” refers to. For examination purposes the examiner has interpreted "the trained plurality of images of documents” to correspond to “trained plurality of images of documents” disclosed in claim 17. 

Claims 6, 7, 13, 14, and 20 recites the limitation “the machine learning model" (line 1).  There is insufficient antecedent basis for this limitation in the claim. The term “machine learning model” disclosed in claims 6, 7, 13, 14, and 20 does not refer to any prior limitations in the claim and it is unclear what the term “machine learning model” refers to. For examination purposes the examiner has interpreted " machine learning model”  disclosed in claims 6 and 7 to correspond to the “machine learning model;” of claim 2. Similarly claims 13 and 14 are interpreted to refer to claim 9, while claim 20 is interpreted to refer to claim 16.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, and 8-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 1, 5, and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 15 recite “ A method for auto filling an electronic form...comparing the extracted one or more textual data with pre-defined fields in the electronic form...and auto filling the 
For example a human could look at the image of the electronic form and the retrieved corresponding electronic form and determine by comparing, making an observation, or judgement that the extracted field information from the form image could be matched to the field information within the matching electronic form. The examiner notes the use of a physical aid (i.e., pen and paper) to help perform a mental step such as writing down field information into the electronic form from the form image does not negate the mental nature of a recited limitation that can practically be performed in the human mind.  Even if the limitations are performed on a computer, including observations, evaluations, judgments, are still considered an organized human activity able to be performed by a “mental processes” grouping of abstract ideas. 
Dependent claim 18 recites: “wherein the cloud server is configured to: identify by comparing the transmitted image of the document with the trained plurality of images of the documents;  extract by comparing the one of more textual data with one or more textual data present in the plurality of trained images of the documents." Is further considered a mental process of an observation, evaluation, judgment, and opinion.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements do not add more than insignificant extra-solution activity to the judicial exception.  The steps of “identifying a type and layout of the document from the image of the document...extracting one or more textual data from the image of the document based on the identification;" are mere data gathering steps of pre-solution activity for use in the claimed process for performing "comparing the extracted one or more textual data with pre-defined fields in the electronic form...auto filling the extracted one or more textual data in the pre-defined fields based on the result of comparison." A human could make a judgement or evaluation of  "comparing the extracted one or more textual data with pre-defined fields in the electronic form." The use of a physical aid (i.e., pen and paper) to help perform the mental step such as "auto filling the extracted one or more textual data in the pre-defined fields based on the result of comparison"  does not negate the mental nature of a recited limitation that can practically be performed in the human mind.  
Further dependent claims 5, 12, and 19: identifies a “type of document comprises electronic book (e-book), a Portable Document Format (PDF) file, invoices, receipts and business cards, handwritten document,” recite a mental process a user could make an observation or evaluate of which type of form the image is.  The additional element of “transmitting an image of a document to a cloud server" amounts to sending data, receiving data, storing data, scanners, OCR technology, certain uses of voice-capture and handwriting capture technology which are just some of the items the courts have found to be well-known, routine, conventional. Limitations that do not integrate the judicial exception into a practical application also consist of merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.  
Dependent claims 9-14 and 16-20  recites additional elements of a ”cloud server" that amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim recites an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as those of claim 8 using a “cloud server” to perform “compare the extracted one or more textual data with pre-defined fields in the electronic form; and auto fill the extracted one or more textual data in one or more pre-defined fields based on the result of comparison” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The steps of “identify a type and layout of the document from the image of the document; extract one or more textual data from the image of the document based on the identification" are mere data gathering steps of pre-solution activity for use in the claimed process for performing the abstract idea. The additional element of “transmitting an image of a document to a cloud server" amounts to sending data, receiving data, storing data, scanners, OCR technology, certain uses of voice-capture and handwriting capture technology are just some of the items the courts have found to be well-known, routine, conventional.  The claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Campanelli (20150205777) in further view of Panda (20180032286)

Regarding claim 1, Campanelli teaches a method for auto filling an electronic form, (0002, discloses automated form filling) identifying a type and layout of the document from the image of the document; (0029, discloses capturing an image of a printed hard copy form and 0034, discloses analyzing the layout of the form such as fields, identifying field names, lines, checkboxes, etc. and 0035,0038, discloses detecting a form identifier that identifies the form that may be a title or part of a title of the form and 0021, discloses types of forms such as government forms, health forms. Financial forms, etc.) extracting one or more textual data from the image of the document based on the identification;  (Fig. 4, 0049-0050, discloses finding a matching electronic form and locating and associating text content with fields of the received form, extracting a layout, defining form fields, and associating form fields with data fields and filling in the identified form fields) comparing the extracted one or more textual data with pre-defined fields in the electronic form; (Fig. 8, depicts pre-defined field in an electronic form and 0049,discloses extracting the layout from the image and matching fields to an identified form and 0049, discloses OCR/ template matching techniques for identifying form layout, field names, lines, checkboxes, etc. and 0050, discloses identifying data fields within a form) and auto filling the extracted one or more textual data in the pre-defined fields based on the result of comparison. (0049-0050,discloses identifying appropriate text content and automatically filling in the fields)
Campanelli fails to teach the method comprising: transmitting an image of a document to a cloud server;
Panda teaches the method comprising: transmitting an image of a document to a cloud server; (0030, discloses scanning the document 200 and sending the scan to the server device 140 and 0029, discloses the server device 140 maybe a cloud server)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Campanelli with the teachings of Panda.  Doing so would allow a cloud server separate from the user’s device to identify the forms and run the application data without storing a plurality of form data on the user’s device allowing all the operations of identifying the plurality of form data on the cloud server which would not take storage space and freeing other resources on the user’s device allowing identification of form data in a single location making the system more organized, efficient, and updateable.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Campanelli (20150205777) in further view of Panda (20180032286) in further view of Iasi (20160019197)

Regarding claim 2, Campanelli and Panda teaches the method of claim 1.  Campanelli and Panda fails to teach wherein the steps of identifying, extracting comprises: using a machine learning model.
Iasi teaches wherein the steps of identifying, extracting comprises: using a machine learning model. (00700, discloses a machine learning system to analyze and extract information from documents and 0038, discloses identifying form entry relevant information)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Campanelli and Panda with the teachings of Iasi.  Doing so would allow the form image data to be automatically recognized and extracted from different types of forms and consistently learn and train the machine learning mode to recognize new types of documents to recognize field information in different types of documents to facilitate automated form filling without intervention by a user.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Campanelli (20150205777) in further view of Panda (20180032286) in further view of Iasi (20160019197) in further view of Becker (20180033147)

Regarding claim 3, Campanellie, Panda, and Iasi teaches the method of claim 2. 
Campanellie, Panda, and Iasi fail to teach  further comprising: inputting a plurality of images of documents in the machine learning model; training the inputted plurality of images of the documents.
 Becker teaches inputting a plurality of images of documents in the machine learning model; (Fig. 5) training the inputted plurality of images of the documents. (0042-0043, discloses training the segment classifier with image segments without OCR using a machine learning model )
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Campanellie, Panda, and Iasi with the teachings of Becker.  Doing so would train the machine learning model on a plurality of different types of documents allowing identification of form data in different types of forms to assist in recognizing form field information to be extracted and automatically filled into different types of electronic forms. 


Regarding claim 4, Campanellie, Panda, Iasi, and Becker teaches he method of claim 3, 
Campanellie, Panda, and Iasi fail teach wherein the step of identifying comprises comparing the transmitted image of the document with the trained plurality of images of the documents;  wherein the step of extracting comprises comparing the one of more textual data with one or more textual data present in the plurality of trained images of the documents.
Becker teaches wherein the step of identifying comprises comparing the transmitted image of the document with the trained plurality of images of the documents;  (0046, Fig. 5, 508, discloses an output classification of a field in a W-2 form and discloses the feature extractor 204 receives (or is transmitted to) an instance image segment 310 (0040) to generate unclassified instance 408  that corresponds to image segment 310, the instance 408 is fed  to the machine learning model and an output classification 508 is determined for the image segment 310) wherein the step of extracting comprises comparing the one of more textual data with one or more textual data present in the plurality of trained images of the documents. (0025, discloses identifying text within the image segment and 0071,0073, Fig. 5 discloses the segment classifier and 0046, discloses determining the features to determine an output classification.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Campanellie, Panda, and Iasi with the teachings of Becker.  Doing so would allow the machine learning model to recognize that the document was similar to a previously recognized image and extract the data from the image in accordance with the similar features of the previously recognized document in order to facilitate automatic form filling into different types of electronic forms. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campanelli (20150205777) in further view of Panda (20180032286) in further view of Snyder (20080017722)

Regarding claim 5, Campanellie and Panda teaches the method of claim 1. Campanellie teaches wherein the type of document comprises a Portable Document Format (PDF) file, (0032, pdf files)
 Campanellie and Panda fails to teach electronic book (e-book),  invoices, receipts and business cards, handwritten document
Snyder teaches electronic book (e-book), (0310) invoices, receipts and business cards, (0202) handwritten document (0372, discloses handwritten data)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Campanelli and Panda with the teachings of Snyder.  Doing so would allow the system to identify different types of images of different types of documents and train the machine learning model to recognize the different types documents from the images and extract the data from the image in accordance with the similar features of previously recognized documents in order to facilitate automatic form filling into different types of electronic forms.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Campanelli (20150205777) in further view of Panda (20180032286) in further view of Goyal (20080120257)

Regarding claim 6, Campanellie and Panda teaches the method of claim 1. 
Campanellie and Panda fail to teach wherein the machine learning model comprises hidden Markov model (HMM).
Goyal teaches wherein the machine learning model comprises hidden Markov model (HMM). (0040, discloses Hidden Markov Model type machine learning technique for use with automatic form filling)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Campanelli and Panda with the teachings of Goyal.  Doing so would allow the identification of different types of images of different types of documents and the machine learning model to recognize the different types documents from the images and extract the data from the image in accordance with the similar features of previously recognized documents in a mathematical statistical fashion which would consistently identify image information logically in order to facilitate automatic form filling making the system more organized and efficient.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Campanelli (20150205777) in further view of Panda (20180032286) in further view of Mukhopadhyay (20200074169)


Regarding claim 7, Campanellie and Panda teaches the method of claim 1. 
Campanellie and Panda fail to teach wherein the machine learning model uses optical character recognition techniques.  
 Mukhopadhyay teaches wherein the machine learning model uses optical character recognition techniques.  (0051, discloses the machine learning may process results of OCR processing to correct OCR errors and receiving input from OCR to determine structured documents)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Campanelli and Panda with the teachings of Mukhopadhyay.  Doing so would allow the system to identify the form without storing a plurality of form data on the user’s device using well known and developed method to compare the extracted data from the images to the data fields in the electronic forms to identify the appropriate electronic forms to be selected and automatically filled.



Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (20150248391) in further view of Campanelli (20150205777)

Regarding claim 8, Watanabe teaches a cloud server used for auto filing an electronic form, (0017, discloses a cloud service system 190 and Fig. 7, discloses the cloud system filling in the form); the cloud server comprising: a transceiver (Fig.6, communications module) a memory; a processor coupled to the transceiver and the memory (0058, discloses a mobile device coupled to the cloud 190) and configured to: receive an image of a document;  (0062, discloses acquiring an image of a form using a camera or scanner and communicate the scanned or photographed image to cloud service system) identify a type and layout of the document from the image of the document; (0046, discloses acquiring form document data by taking a photograph of the form document and 0048, discloses identifying the location of the data text field in the form document and 0050, discloses processing each data information component identified on the form document and 0068, discloses identifying data information in the form document data and 0062, discloses identifying the name of the form) extract one or more textual data from the image of the document based on the identification; (0007, discloses parsing the form document data of the form document to extract the data information components which includes a data text label, a data text field, and a data text field location) 
Campanelli teaches compare the extracted one or more textual data with pre-defined fields in the electronic form; (Fig. 8, depicts pre-defined field in an electronic form and 0049,discloses extracting the layout from the image and matching fields to an identified form and 0049, discloses OCR/ template matching techniques for identifying form layout, field names, lines, checkboxes, etc. and 0050, discloses identifying data fields within a form) and auto fill the extracted one or more textual data in one or more pre-defined fields based on the result of comparison. (0049-0050,discloses identifying appropriate text content and automatically filling in the fields)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe with the teachings of Campanelli.  Doing so would allow a method of identifying various field data from received images of electronic forms by extracting and recognizing the textual field data from the received images and comparing the textual data to the field data within the electronic forms to ensure that the appropriate text content extracted from the form images was auto-filled into the appropriately selected electronic form data fields .


Regarding claim 15,  Watanabe teaches a system for auto filing an electronic form,(0009, discloses form auto-filling); the system comprising:  a computing device; (Fig. 6, 100) a cloud server;  (Fig. 6, 0062, discloses a cloud service system 190 and 0086, discloses the cloud system filling in the form) wherein the computing device is configured to: capture an image of a document; (0062, discloses acquiring an image of a form using a camera or scanner and communicate the scanned or photographed image to cloud service system) transmit the captured image of the document to the cloud server; (0062, discloses transmitting the image to the cloud) wherein the cloud server is configured to:  identify a type and layout of the document from the image of the document; (0046, discloses acquiring form document data by taking a photograph of the form document and 0048, discloses identifying the location of the data text field in the form document and 0050, discloses processing each data information component identified on the form document and 0068, discloses identifying data information in the form document data and 0062, discloses identifying the name of the form) extract one or more textual data from the image of the document based on the identification; (0007, discloses parsing the form document data of the form document to extract the data information components which includes a data text label, a data text field, and a data text field location) 
Campanelli teaches compare the extracted one or more textual data with pre-defined fields in the electronic form;  (Fig. 8, depicts pre-defined field in an electronic form and 0049,discloses extracting the layout from the image and matching fields to an identified form and 0049, discloses OCR/ template matching techniques for identifying form layout, field names, lines, checkboxes, etc. and 0050, discloses identifying data fields within a form) auto fill the extracted one or more textual data in the pre-defined fields based on the result of comparison; 0049-0050,discloses identifying appropriate text content and automatically filling in the fields) and display the auto filed textual data on the computing device. (0070, discloses transmitting the filled form document data to an output device)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe with the teachings of Campanelli.  Doing so would allow a method of identifying various field data from received images of electronic forms by extracting and recognizing the textual field data from the received images and comparing the textual data to the field data within the electronic forms to ensure that the appropriate text content extracted from the form images was auto-filled into the appropriately selected electronic form data fields .



Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (20150248391) in further view of Campanelli (20150205777) in further view of Iasi (20160019197)

Regarding claim 9, Watanabe and Campanelli teach the cloud server of claim 8. Watanabe and Campanelli fail to teach further comprising a machine learning model; wherein the identification, extraction is done using a machine learning model.
Iasi teaches wherein the steps of identifying, extracting comprises: using a machine learning model. (0018,Fig.7A, discloses a machine learning system to analyze and extract information from documents and 0034, discloses identifying form entry relevant information)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Iasi.  Doing so would allow the form image data to be automatically recognized and extracted from different types of forms and consistently learn and train the machine learning mode to recognize new types of documents to recognize field information in different types of documents to facilitate automated form filling without intervention by a user.

Regarding claim 16, Watanabe and Campanelli teach the cloud server of claim 15.
Watanabe and Campanelli fail to teach further comprising a machine learning model; wherein the identification, extraction is done using a machine learning model.
Iasi teaches  further comprising a machine learning model; wherein the identification, extraction is done using a machine learning model. (0018,Fig.7A, discloses a machine learning system to analyze and extract information from documents and 0034, discloses identifying form entry relevant information)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Iasi.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Iasi.  Doing so would allow the form image data to be automatically recognized and extracted from different types of forms and consistently learn and train the machine learning mode to recognize new types of documents to recognize field information in different types of documents to facilitate automated form filling without intervention by a user.


Claims 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (20150248391) in further view of Campanelli (20150205777) in further view of Iasi (20160019197) in further view of Becker (20180033147)

Regarding claim 10, Watanabe, Campanelli, and Iasi teach the cloud server of claim 9.  Watanabe, Campanelli, and Iasi fail to teach wherein the processor is further configured to:  input a plurality of images of documents in the machine learning model; train the inputted plurality of images of the documents.
Becker teaches wherein the processor is further configured to:  input a plurality of images of documents in the machine learning model; ; (Fig. 5) train the inputted plurality of images of the documents. (0042-0043, discloses training the segment classifier with image segments without OCR using a machine learning model )
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe, Campanelli, and Iasi with the teachings of Becker.  Doing so would train the machine learning model on a plurality of different types of documents allowing identification of form data in different types of forms to assist in recognizing form field information to be extracted and automatically filled into different types of electronic forms.


Regarding claim 11,  Watanabe, Campanelli, Iasi, and Becker teach the cloud server of claim 10. 
Watanabe, Campanelli, Iasi, and Becker fail to teach wherein the processor is configured to:  identify by comparing the transmitted image of the document with the trained plurality of images of the documents;  extract by comparing the one of more textual data with one or more textual data present in the plurality of trained images of the documents.  
Becker teaches  wherein the processor is configured to:  identify by comparing the transmitted image of the document with the trained plurality of images of the documents; (0046, Fig. 5, 508, discloses an output classification of a field in a W-2 form and discloses the feature extractor 204 receives (or is transmitted to) an instance image segment 310 (0040) to generate unclassified instance 408  that corresponds to image segment 310, the instance 408 is fed  to the machine learning model and an output classification 508 is determined for the image segment 310)
extract by comparing the one of more textual data with one or more textual data present in the plurality of trained images of the documents.  (0025, discloses identifying text within the image segment and 0071,0073, Fig. 5 discloses the segment classifier and 0046, discloses determining the features to determine an output classification.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe, Campanelli, and Iasi with the teachings of Becker.  Doing so would allow the machine learning model to recognize that the document was similar to a previously recognized image and extract the data from the image in accordance with the similar features of the previously recognized document in order to facilitate automatic form filling into different types of electronic forms.

Regarding claim 17, Watanabe, Campanelli, and Iasi teach the cloud server of claim 16. Watanabe, Campanelli, and Iasi fail to teach wherein the cloud server is further configured to:  input a plurality of images of documents in the machine learning model; train the inputted plurality of images of the documents.
Becker teaches inputting a plurality of images of documents in the machine learning model; (Fig. 5) training the inputted plurality of images of the documents. (0042-0043, discloses training the segment classifier with image segments without OCR using a machine learning model)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe, Campanelli, and Iasi with the teachings of Becker.  Doing so would train the machine learning model on a plurality of different types of documents allowing identification of form data in different types of forms to assist in recognizing form field information to be extracted and automatically filled into different types of electronic forms.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (20150248391) in further view of Campanelli (20150205777) in further view of Snyder (20080017722)


Regarding claim 12, Watanabe and Campanelli teach the cloud server of claim 8. 
Watanabe and Campanelli fails to teach electronic book (e-book),  invoices, receipts and business cards, handwritten document
Snyder teaches electronic book (e-book), (0310) a Portable Document Format (PDF) file, (0052) invoices, receipts and business cards, (0202) handwritten document (0372, discloses handwritten data)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Snyder.  Doing so would allow the system to identify different types of images of different types of documents and train the machine learning model to recognize the different types documents from the images and extract the data from the image in accordance with the similar features of previously recognized documents in order to facilitate automatic form filling into different types of electronic forms.

Regarding claim 19, Watanabe and Campanelli teaches the cloud server of claim 15.  
 Watanabe and Campanelli fails to teach electronic book (e-book),  invoices, receipts and business cards, handwritten document
Snyder teaches electronic book (e-book), (0310) a Portable Document Format (PDF) file, (0052) invoices, receipts and business cards, (0202) handwritten document (0372, discloses handwritten data)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Snyder.  Doing so would allow the system to identify different types of images of different types of documents and train the machine learning model to recognize the different types documents from the images and extract the data from the image in accordance with the similar features of previously recognized documents in order to facilitate automatic form filling into different types of electronic forms.



Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (20150248391) in further view of Campanelli (20150205777) in further view of Goyal (20080120257)

Regarding claim 13, Watanabe and Campanelli teach the cloud server of claim 8.  
Watanabe and Campanelli fail to teach wherein the machine learning model comprises hidden Markov model (HMM)
Goyal teaches wherein the machine learning model comprises hidden Markov model (HMM) (0040, discloses Hidden Markov Model type machine learning technique for use with automatic form filling)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Goyal.  Doing so would allow the system to identify the form without storing a plurality of form data on the user’s device allowing all the operations of identifying the plurality of form data on the cloud server which would not take storage space on the user’s device allowing identification of form data in a single location making the system more organized and efficient.

Regarding claim 20, Watanabe and Campanelli  teach the cloud server of claim 15. 
Watanabe and Campanelli fail to teach wherein the machine learning model comprises hidden Markov model (HMM)
Goyal teaches wherein the machine learning model comprises hidden Markov model (HMM) (0040, discloses Hidden Markov Model type machine learning technique for use with automatic form filling)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Goyal.  Doing so would allow the system to identify the form without storing a plurality of form data on the user’s device allowing all the operations of identifying the plurality of form data on the cloud server which would not take storage space on the user’s device allowing identification of form data in a single location making the system more organized and efficient.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (20150248391) in further view of Campanelli (20150205777) in further view of Mukhopadhyay (20200074169)

Regarding claim 14, Watanabe and Campanelli teach the cloud server of claim 8. Watanabe and Campanelli fail to teach wherein the machine learning model uses optical character recognition techniques.
Mukhopadhyay teaches wherein the machine learning model uses optical character recognition techniques.  (0051, discloses the machine learning may process results of OCR processing to correct OCR errors and receiving input from OCR to determine structured documents)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Mukhopadhyay.  Doing so would allow the system to identify the various forms without storing a plurality of form data on the user’s device using well known and developed method to compare the extracted data from the images to the data fields in the electronic forms to identify the appropriate electronic forms to be selected and automatically filled.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (20150248391) in further view of Campanelli (20150205777) in further view of in further view of Becker (20180033147)


Regarding claim 18, Watanabe and Campanelli teach the cloud server of claim 15.   
Watanabe and Campanelli fail to teach wherein the cloud server is configured to:  identify by comparing the transmitted image of the document with the trained plurality of images of the documents; extract by comparing the one of more textual data with one or more textual data present in the plurality of trained images of the documents
Becker teaches wherein the cloud server is configured to:  identify by comparing the transmitted image of the document with the trained plurality of images of the documents; (0046, Fig. 5, 508, discloses an output classification of a field in a W-2 form and discloses the feature extractor 204 receives (or is transmitted to) an instance image segment 310 (0040) to generate unclassified instance 408  that corresponds to image segment 310, the instance 408 is fed  to the machine learning model and an output classification 508 is determined for the image segment 310) extract by comparing the one of more textual data with one or more textual data present in the plurality of trained images of the documents. (0025, discloses identifying text within the image segment and 0071,0073, Fig. 5 discloses the segment classifier and 0046, discloses determining the features to determine an output classification.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Watanabe and Campanelli with the teachings of Becker.  Doing so would allow the machine learning model to recognize that the document was similar to a previously recognized image and extract the data from the image in accordance with the similar features of the previously recognized document in order to facilitate automatic form filling into different types of electronic forms.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 4117




/KYLE R STORK/Primary Examiner, Art Unit 2144